DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 09/16/2022.
Currently claims 1-14 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-8, in the reply filed on 09/16/2022 is acknowledged.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2020 and 06/10/2020 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-7 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 3, the instant claim recites limitation in view of claim 1, where claim 3 recites “a connected USB type-A port" (claim 3, line 5).  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “an Universal Serial Bus (USB) type-A charging port” (claim 1, line 2) is being recalled or a new “connected USB type-A port” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted as “the connected USB type-A port”.
Claims 4-7 are also rejected due to their dependence on base claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0049680 A1 (Katsumata) and further in view of AU 2015202651 A1 (Miller). 
Regarding claim 1, Katsumata discloses, a system (1; electronic device; Fig. 1; [0026]) for detecting electrical connection and disconnection on an Universal Serial Bus (USB) type-A charging port of an USB device comprising one or more USB ports, the system comprising: 

    PNG
    media_image1.png
    508
    801
    media_image1.png
    Greyscale

a power source (as annotated on Fig. 1; [0026]); 
a switch gate driver (part of system control unit 107; Fig. 1; [0026]) configured to, in an USB type-A (as annotated on Fig. 1; [0026]) connected state, operatively couple a SWITCH (106; switch; Fig. 1; [0026]) with the power source and a VBUS supply (Katsumata teaches both power source and VBUS supply are provided through the same terminal VBUS; Fig. 1; [0002], [0026]) of the USB type-A port of the USB device; 
a voltage sense (part of system control unit 107; Fig. 1; [0033]) operatively coupled with the USB device and configured to sense VBUS voltage (Fig. 1; [0033]); and 
	Note: Katsumata teaches that the system control unit 107 obtains battery voltage information from the battery monitoring unit 104, and compares a battery voltage with a preset charging start threshold voltage. Therefore, it can be considered that it has voltage sensing capability.
a control unit (107; system control unit; Fig. 1; [0026]) to monitor, using the voltage sense (part of system control unit 107), 
the VBUS voltage (VBUS voltage; Fig. 1) to compare the monitored VBUS voltage with a predetermined voltage (preset charging start threshold voltage; [0033]) to sense an external condition such that VBUS voltage drops from a load capacitance and a load current (it is implied in Katsumata that the external battery voltage would decrease due to voltage drops through a load capacitance and a load current or some other means; [0033] – [0034]), and 
wherein when the VBUS voltage (VBUS voltage; Fig. 1) drops below the predetermined voltage, detect the USB type-A connected state (whether it is connected or disconnected; Fig. 1; [0033] – [0034]). 
But Katsumata fails to teach explicitly, the switch is a MOSFET SWITCH; 
a current sense differential amplifier operatively coupled to the USB device; 
a charge pump operatively coupled to the USB device and configured to, upon activation, maintain a VBUS voltage at around 5V and a current within a first range of values; 
a control unit comprising one or more processors and a memory coupled with the one or more processors,  
the memory storing instructions executable by the one or more processors to: 
monitor, using the current sense differential amplifier, VBUS current flowing on a VBUS pin of the USB device, in an USB type-A connected state, through an external sense resistor, and amplify the monitored VBUS current, 
wherein when the monitored VBUS current is less than a predetermined current for a pre-configured time window, detect a potential disconnected state of the connected USB type-A port; and 
However, in analogous art, Miller discloses, the switch is a MOSFET SWITCH (Q1 in 516; as annotated on Fig. 9; [0064]); 

    PNG
    media_image2.png
    493
    680
    media_image2.png
    Greyscale

a current sense differential amplifier (520; current sense resistor amplifier; Fig. 10; [0064]) operatively coupled to the USB device (can be connected to any device including a motor or a USB device to monitor the current); 

    PNG
    media_image3.png
    621
    809
    media_image3.png
    Greyscale

a charge pump (514, as annotated on Fig. 9; [0064]) operatively coupled to the USB device (can be connected to any device including a motor or a USB device to step-up or step-down an input voltage) and 
configured to, upon activation, maintain a VBUS voltage at around 5V and a current within a first range of values (these two limitations are functional description and do not attribute to additional structural limitation, as such, they are considered taught by Miller Reference); 
a control unit (430; controller; Fig. 3; [0042]) comprising one or more processors and a memory coupled with the one or more processors (Fig. 3; [0042]), the memory storing instructions executable by the one or more processors to: 
Note: Miller teaches in para. [0042] that controller 430 having a memory with program instructions and data and a processor executing the program instructions and utilizing the data to implement the various components of the controller 430. Therefore, it is evident that the controller has both processor and memory and that the processor executes the memory storing instructions.

    PNG
    media_image4.png
    388
    611
    media_image4.png
    Greyscale

monitor, using the current sense differential amplifier (520), VBUS current (as annotated on Fig. 10) flowing on a VBUS pin (as annotated on Fig. 10) of the USB device (can be connected to any device including a motor or a USB device), in an USB type-A connected state, through an external sense resistor (R16; Fig. 10), and amplify (through differential amplifier 520; Fig. 10) the monitored VBUS current (Fig. 10; [0064]), 
wherein when the monitored VBUS current is less than a predetermined current for a pre-configured time window, detect a potential disconnected state of the connected USB type-A port (this limitation is a functional description of the current sense differential amplifier 520 and it does not attribute to additional structural limitation, as such, it is considered taught by Miller Reference); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Katsumata and Miller before him/her, to modify the teachings of an electronic device with USB connection unit as taught by Katsumata and to include the teachings of detailed design of charge pump, differential amplifier, and control unit as taught by Miller since detailed design of charge pump, differential amplifier, and control unit are very important and absent these important teachings in Katsumata, a person with ordinary skill in the art would be motivated to reach out to Miller while forming an electronic device with USB connection unit of Katsumata. 
With the teaching of Miller that the switch is a MOSFET switch, the combination of Katsumata and Miller teaches, the gate driver (part of system control unit 107; Fig. 1; [0026]; Katsumata Reference) would be a MOSFET (metal oxide semiconductor field effect transistor) switch gate driver.

Regarding claim 2, the combination of Katsumata and Miller teaches, the system as claimed in claim 1, wherein the control unit (430; controller; Fig. 3; [0042]) is configured to monitor a set of data lines of the USB type-A port (Fig. 3; [0042]), 

    PNG
    media_image4.png
    388
    611
    media_image4.png
    Greyscale

However, the combination of Katsumata and Miller fails to teach explicitly, the control unit is configured to monitor a set of data to facilitate entry to the USB type-A disconnection with a charge pump state such that the MOSFET switch is disabled in the USB type- A disconnection with the charge pump state and the charge pump is activated.  
However, the above limitations are ‘functional descriptions’ of the control unit. These functional descriptions do not define additional structural aspects of the claimed invention. The control unit of Miller is capable of performing all these various functions, i.e., the control unit is configured to monitor a set of data to facilitate entry to the USB type-A disconnection with a charge pump state such that the MOSFET switch is disabled in the USB type- A disconnection with the charge pump state and the charge pump is activated. Thus, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these functions are intrinsic to the claimed device. Thus, the above limitations are considered taught by Miller reference. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

Regarding claim 8, the combination of Katsumata and Miller teaches, the system as claimed in claim 1, wherein, the USB type-A (as annotated on Fig. 1) connection is detected (through blocks 102 and 107 of Fig. 1; [0026]), 

    PNG
    media_image1.png
    508
    801
    media_image1.png
    Greyscale


However, the combination of Katsumata and Miller fails to teach explicitly, when the USB type-A connection is detected, then the control unit is configured to control A-GATE-ENABLE of the MOSFET switch and 5V-ENABLE of a power supply unit.
However, the above limitations are ‘functional descriptions’ of the control unit. These functional descriptions do not define additional structural aspects of the claimed invention. The control unit of Katsumata is capable of performing all these various functions, i.e., when the USB type-A connection is detected, then the control unit is configured to control A-GATE-ENABLE of the MOSFET switch and 5V-ENABLE of a power supply unit. Thus, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these functions are intrinsic to the claimed device. Thus, the above limitations are considered taught by Katsumata reference. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 



Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 3, the closest prior art, US 2013/0049680 A1 (Katsumata), in combination with AU 2015202651 A1 (Miller), fails to disclose, “the system as claimed in claim 1, wherein in the USB type-A potential disconnected state, the control unit is configured to enable and disable the MOSFET switch in cycles such that when the MOSFET switch is enabled, an output VBUS capacitor is charged to 5V and when the MOSFET switch is disabled, the output VBUS capacitor provides power to a load through a connected USB type-A port”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 4-7 are also objected to due to their dependence on objected base claim.
Note: Claims 3-7 are categorized as rejected claims in PTO-326 due to outstanding 112b rejection.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2020/0314561 A1 (Morgan) - An audio control system is disclosed for a modular energy system. The audio control system can include a first controller and a second controller. The first controller can be configured to output an audio signal and an audio signal ID associated with the audio signal. The second controller can be coupled to the first controller and configured to receive the audio signal ID from the first controller and determine whether the audio signal ID corresponds to an expected audio signal ID.
2. US 2020/0078078 A1 (Henderson) - A communication circuit is disclosed between a header or main device, a first module, and a second module, each including connection to a segment of a common backplane, where the output from a first module can be adjusted by sensing a parameter from a second module. The signal can pass from the first module through the header to the second module, or in other cases directly from the first module to the second module. 
3. US 2018/0356873 A1 (Regupathy) – A system is disclosed for managing power for Universal Serial Bus (USB) ports, in particular USB Type-C ports that are connected to USB devices that do not support USB power delivery (USB PD). The system present an advertisement of a default power supply to a USB device, receive power attribute information from a USB device configuration descriptor during USB device enumeration, in response to the connecting USB device not supporting USB power deliver (USB PD), and dynamically change the power supply to meet the power requirements of the connecting USB device identified by the power attribute information.
4. US 7,268,561 B2 (Zhu) - An apparatus is disclosed for detection of a USB host or a USB OTG device being attached to Vbus connector terminal of a USB device includes an attach detection pull down resistor isolated from the Vbus connector terminal. This attach detection feature guarantees USB attach detection and complies with current limits of both USB 1.1 and USB 2.0 OTG specifications.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/28/2022